We do not think an amendment of the decree is necessary. The opinion in the case, expressly and specifically reserves to Mrs. S.J. Hyde all of her rights and interest, as an heir of her *Page 728 
deceased father, in and to his community interest in the 40 acres of land described as the S.W. 1/4 of the S.E. 1/4 of section 3, township 21, range 8 west, Claiborne parish, La., and the decree sends all of the heirs, who are plaintiffs in the suit, into possession of the property in the proportion and in accordance with the views expressed in the opinion. Mrs. Hyde is an heir and one of the plaintiffs, and it is therefore unnecessary that her rights should be more clearly defined.
The motion is denied.